Citation Nr: 1749360	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-46 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, major depressive disorder and substance abuse disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas

Although the Veteran's appeal has been adjudicated as one for schizophrenia alone, the Board is expanding the issue to include consideration as to whether service-connection is warranted for any acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board remanded this appeal in June 2013 for additional evidentiary development and denied the claim in a March 2016 decision.  The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court), which in January 2017, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and Veteran), which vacated the Board's decision, and remanded the case for readjudication consistent with the JMR.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his acquired psychiatric disability was incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a psychiatric disability that had its onset in, or is as a result of military service.   Specifically, he has asserted that after learning of the deaths of two friends who were stationed in Vietnam, he passed out, and started experiencing psychiatric symptoms from then on.

Service treatment records do not show specific complaints of or treatment for psychiatric symptoms.  They do, however, show that, in the last six months of his period of service, the Veteran received multiple reprimands, and was ultimately discharged.  Specifically, personnel records reveal that he was convicted by a July 1974 summary court martial for violating Article 89 of the Uniform Code of Military Justice, for behaving with disrespect towards his superior commissioned officer and for failing to obey an order.  He was ordered to pay forfeiture and had his rank reduced effective June 12, 1974.  In December 1974, it was recommended that the Veteran be eliminated from service for unsuitability.  That recommendation was based on unsatisfactory attitude and performance.   He was ultimately discharged for unsuitability in January 1975.

With resolution of any doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disability is warranted.  As an initial matter, the medical evidence shows that the Veteran has a current diagnosis of schizophrenia.  See VA Treatment Records.  A June 2017 assessment from a private physician also noted diagnoses of major depressive disorder and substance abuse disorder, in sustained remission.

There are two nexus opinions of record.  The June 2013 VA examination report did not note a diagnosis of schizophrenia, despite earlier VA treatment reports indicating that the Veteran had been diagnosed in 1999.  Indeed, September 1999.
VA treatment records show that the Veteran reported insomnia and stress, and indicated that he had been waking up three times per night, thinking crazy thoughts, and hearing voices telling him to do crazy things.  He indicated that he sometimes felt that people were out to get him, and sometimes felt that he had super strength.      
Rather, the examiner noted a diagnosis of insomnia.  The Veteran said that he had heard voices in the past while lying in his bed.  He reported that he started hearing noises eight years earlier.  He denied major depressive symptoms, and noted the medications he took for psychiatric symptoms.  He said he used cocaine in 1974 but did not use it presently.  The examiner opined that there was no evidence to suggest that the Veteran suffered psychotic symptoms in the military, or that his schizophrenia diagnosis originated in the military or was related to military service.  There was no evidence, in the examiner's opinion, to indicate that the Veteran had continuous symptoms of hallucinations since separation from service.  Finally, the examiner stated that the Veteran's past cocaine use would have resulted in the manifestation of psychotic symptoms.   In the above-mentioned JMR, the parties determined that the June 2013 VA examiner's opinion was inadequate, as it did not adequately take into account the Veteran's lay assertions of continuity of symptoms since service, and included an improper credibility determination.

The Veteran recently submitted a private medical opinion in June 2017.  Therein, the psychologist who interviewed the Veteran, Dr. C.M., concluded that the Veteran had continuous schizophrenia, and major depressive disorder, and alcohol, cannabis, and stimulant (cocaine) use disorders, both in sustained remission.  She stated that his psychiatric symptoms emerged in prodromal form while he was on active duty, and his subsequent substance use emerged in an effort to self-medicate his symptoms.  She also found that the Veteran's depression developed secondary to his experience of psychosis.  In support of her conclusions, the psychologist pointed to the Veteran's successful initial months of service, during which he was promoted.  However, his psychiatric symptoms were triggered by news of the deaths of two friends, after which he reported that he was "never the same."  The examiner noted that he began exhibiting behavioral and cognitive deterioration in May 1974, and was ultimately eliminated for unsuitability.  He explained that he did not seek mental health treatment until 1999 when his wife demanded that he do so.  He reported at that time that he experienced hallucinations.  He sought additional treatment nine years later due to such reported symptoms as irritability, suicidal ideation, insomnia, anhedonia, social withdrawal, feelings of worthlessness, paranoia, and auditory hallucinations.  See 2008 VA Treatment Records.  

The psychologist refuted the June 2013 VA examiner's prior findings with regard to the Veteran's cocaine use, noting that the Veteran's drug use began following the onset of psychiatric symptoms.  Significantly, Dr. C.M. noted that if the Veteran's symptoms were drug-induced, then the effects would have subsided after the drug wore off.  She pertinently noted that when a schizophrenia diagnosis is unrelated to substance use, "it will continue after abstinence from the substance," but in the Veteran's case, "his psychosis symptoms have persisted unrelentingly to the present date, even following his substance use remission in 1986."  

The psychologist also noted that the diagnosis of insomnia rendered by the June 2013 VA examiner was more properly characterized as a symptom of his primary diagnoses of schizophrenia and major depressive disorder.  

The Board finds the June 2017 private medical opinion to be highly probative.  It is based upon a review of the evidence of record, including VA treatment records, the Veteran's service treatment and service personnel records, and the Veteran's reported history, which the examiner found to be consistent with the medical evidence of record, as well as underlying medical principles.  As noted above, the June 2013 VA examiner's opinion against the claim has been deemed inadequate by the parties in a Court-approved Joint Motion for Remand.  Thus, with resolution of all remaining doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disability is warranted.


ORDER

Service connection for an acquired psychiatric disability, to include schizophrenia, major depressive disorder and substance abuse disorder, is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


